EDWARD N. SCRUGGS, Retired Circuit Judge.
The appellant does not cite any authority in support of his argument. It is neither our duty nor our function to perform all of the legal research for an appellant and, where an appellant fails to cite any authority, we may affirm. Henderson v. Alabama A & M University, 483 So.2d 392 (Ala.1986). Accordingly, the judgments appealed from are affirmed.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.